

114 SCON 10 ES: Supporting the designation of the year of 2015 as the “International Year of Soils” and supporting locally led soil conservation.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



114th CONGRESS1st SessionS. CON. RES. 10IN THE SENATE OF THE UNITED STATESCONCURRENT RESOLUTIONSupporting the designation of the year of 2015 as the International Year of Soils and supporting locally led soil conservation.Whereas many of the international partners of the United States are designating 2015 as the International Year of Soils;Whereas soil is vitally important for food security and essential ecosystem functions;Whereas soil conservation efforts in the United States are often locally led;Whereas 2015 also marks the 80th anniversary of the signing of the Soil Conservation and Domestic Allotment Act (16 U.S.C. 590a et seq.) on April 27, 1935;Whereas soils, as the foundation for agricultural production, essential ecosystem functions, and food security, are key to sustaining life on Earth;Whereas soils and the science of soils contribute to improved water quality, food safety and security, healthy ecosystems, and human health; andWhereas soil, plant, animal, and human health are intricately linked: Now, therefore, be itThat Congress—(1)supports the designation of 2015 as the International Year of Soils;(2)encourages the public to participate in activities that celebrate the importance of soils to the current and future well-being of the United States; and(3)supports conservation of the soils of the United States, through—(A)partnership with local soil and water conservation districts; and(B)voluntary landowner participation in—(i)the conservation reserve program established under subchapter B of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et seq.);(ii)the environmental quality incentives program established under chapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et seq.);(iii)the conservation stewardship program established under subchapter B of chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838D et seq.);(iv)the agricultural conservation easement program established under subtitle H of title XII of the Food Security Act of 1985 (16 U.S.C. 3865 et seq.);(v)the regional conservation partnership program established under subtitle I of title XII of the Food Security Act of 1985 (16 U.S.C. 3871 et seq.); and(vi)the small watershed rehabilitation program established under section 14 of the Watershed Protection and Flood Prevention Act (16 U.S.C. 1012).Passed the Senate May 13, 2015.Secretary